940 F.2d 659
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lottie CLAYTON, Plaintiff-Appellant,v.Mary BRISENDINE, Commercial Bank and Trust, BobbyTravilliam, William Cherry, Richard Dunlap, III,William T. Looney, Walton West,Defendants-Appellees.
No. 91-5509.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1991.

1
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and JAMES HARVEY, Senior District Judge.*

ORDER

2
Lottie Clayton, a pro se Tennessee resident, appeals from the district court's orders dismissing her civil action brought pursuant to 42 U.S.C. Sec. 1983 and 28 U.S.C. Sec. 1332.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, the panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
Seeking damages, Clayton filed her complaint and amended complaint asserting that defendants had deprived her of her rights under the fourteenth amendment to the Federal Constitution when they refused to honor a verbal agreement to repay $31,545.90 which she had paid to discharge a mortgage held by Commercial Bank and Trust on land owned by Brisendine.  After a review, the district court dismissed the suit, finding:  (1) that diversity jurisdiction did not exist because Clayton and all but one of the defendants were citizens of Tennessee;  (2) that Clayton's Sec. 1983 action against West, a Tennessee judge, was barred by judicial immunity;  (3) that Clayton's Sec. 1983 action against Brisendine was barred by res judicata, because Clayton had sued Brisendine to recover the monies in her unsuccessful state court action;  and (4) that Clayton had failed to state a claim upon which relief can be granted against the remaining defendants in the Sec. 1983 action, because her allegations against them were vague and conclusory.  Following the district court's denial of her motion for reconsideration, Clayton filed a timely appeal.


4
Upon review, we conclude that the district court properly dismissed Clayton's action for the reasons stated in the district court's order of dismissal entered March 20, 1991.


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation